PER CURIAM.
The appellant, Tim James, appeals his convictions for robbery with a weapon and carjacking arguing that the trial court erred in sentencing him as both a Habitual Felony Offender (“HFO”) and as a Prison Releasee Reoffender (“PRR”). We find no double jeopardy violation and affirm his convictions on authority of Grant v. State, 770 So.2d 655 (Fla.2000). The state concedes, however, that the imposition of equal concurrent sentences violates the express provisions of the PRR Act. Grant. The Grant court cited with approval Walls v. State, 765 So.2d 733 (Fla. 1st DCA 2000) in which the First District found that the trial court erred in entering two concurrent, equal sentences. Thus we reverse and remand with directions for the trial court to delete the HFO sentence.
FARMER, KLEIN and TAYLOR, JJ., concur.